DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “the sub-pixel unit”.  No sub-pixel unit is previously recited, and thus Examiner assumes this is a typographical error and Applicant intended to claim “a sub-pixel unit”.  Appropriate correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki et al. (US 2022/0102430).

	Regarding claim 1, Yamazaki discloses a display panel, having a display area and comprising: a plurality of infrared emitting units and a plurality of infrared receiving units in the display area (abstract, figs. 1-4, ¶ 42-59, subpixel 12 emits infrared light, subpixel 13 detects infrared light),
	wherein the plurality of infrared emitting units are configured to emit infrared light to outside of the display panel (figs. 1-4, ¶ 42-59),
	and the plurality of infrared receiving units are configured to receive the infrared light reflected by an object outside the display panel and output an electrical signal according to the received infrared light (figs. 1-4, ¶ 42-59).

	Regarding claim 2, Yamazaki discloses wherein the display area comprises a plurality of pixel sub-regions arranged in a plurality of rows and a plurality of columns, and each of the plurality of pixel sub-regions comprises a plurality of sub-pixel units and one of the infrared emitting unit and the infrared receiving unit (figs. 1-4, ¶ 42-59, pixel 10 includes subpixels 11, 12, and 13; see also ¶ 60-67).

	Regarding claim 3, Yamazaki discloses wherein each of the plurality of pixel sub-regions comprises a first sub-pixel unit of a first color, a second sub-pixel unit of a second color, and a third sub-pixel unit of a third color, the first color, the second color, and the third color are different from each other (figs. 1-4, ¶ 42-59; see also ¶ 60-67, subpixel 11 composed of R, G, and B light-emitting devices),
	the first sub-pixel unit and the second sub-pixel unit are in a same column (figs. 1-4, ¶ 60-67, subpixels may be arranged in a horizontal and/or vertical direction),
	and the third sub-pixel unit is in the same column as one of the infrared emitting unit and the infrared receiving unit comprised in the pixel sub-region (figs. 1-4, ¶ 60-67, subpixels may be arranged in a horizontal and/or vertical direction).

	Regarding claim 4, Yamazaki discloses wherein each column of pixel sub-regions comprise a plurality of pairs of pixel sub-regions, each pair of pixel sub-regions comprises a first pixel sub-region and a second pixel sub-region adjacent in a column direction (figs. 1-4, ¶ 60-67),
	the first pixel sub-region comprises the infrared emitting unit, and the second pixel sub-region comprises the infrared receiving unit (figs. 1-4, ¶ 60-67, subpixels 12 and 13).

	Regarding claim 5, Yamazaki discloses wherein the infrared emitting unit comprised in the first pixel sub-region is adjacent in the column direction to the infrared receiving unit comprised in the second pixel sub-region (figs. 1-4, ¶ 60-67),
	and the second sub-pixel unit comprised in the first pixel sub-region is adjacent in the column direction to the first sub-pixel unit comprised in the second pixel sub-region (figs. 1-4, ¶ 60-67, designation of rows and columns arbitrary; e.g., see fig. 1).

	Regarding claim 6, Yamazaki discloses wherein each column of pixel sub-regions comprise a plurality of pairs of pixel sub-regions, and each pair of pixel sub-regions comprises a first pixel sub-region and a second pixel sub-region adjacent in a column direction (figs. 1-4, ¶ 60-67);
	and the first pixel sub-region and the second pixel sub-region both comprise the infrared emitting unit, or the first pixel sub-region and the second pixel sub-region both comprise the infrared receiving unit (figs. 1-4, ¶ 60-67, subpixels 12 and 13).

	Regarding claim 7, Yamazaki discloses wherein the first pixel sub-region and the second pixel sub-region share one infrared emitting unit, or the first pixel sub-region and the second pixel sub-region share one infrared receiving unit (figs. 1-4, ¶ 60-67, designation of rows and columns arbitrary; e.g., see fig. 2F, pixel sub-region may contain plural pixels 10).

	Regarding claim 8, Yamazaki discloses wherein the first sub-pixel unit is a red sub-pixel unit, the second sub-pixel unit is a green sub-pixel unit, and the third sub-pixel unit is a blue sub-pixel unit (figs. 1-4, ¶ 42-59; see also ¶ 60-67, subpixel 11 composed of R, G, and B light-emitting devices).

	Regarding claim 9, Yamazaki discloses wherein in each column where the blue sub-pixel units are located, every two adjacent blue sub-pixel units form a pair, and the infrared receiving unit and/or the infrared emitting unit is disposed between two adjacent pairs of blue sub-pixel units (figs. 1-4, ¶ 60-67, e.g., see fig. 1).

	Regarding claim 10, Yamazaki discloses wherein in a same column of pixel sub-regions, both the infrared receiving unit and the infrared emitting unit are disposed (figs. 1-4, ¶ 60-67, subpixels 12 and 13).

	Regarding claim 11, Yamazaki discloses wherein in each pixel sub-region, a sum of a number of the plurality of sub-pixel units and a number of the infrared receiving unit or the infrared emitting unit in the pixel sub-region is the same (figs. 1-4, ¶ 60-67).

	Regarding claim 12, Yamazaki discloses wherein either the infrared receiving unit or the infrared emitting unit is provided in a same column of pixel sub-regions (figs. 1-4, ¶ 60-67).

	Regarding claim 13, Yamazaki discloses wherein the plurality of pixel sub-regions comprise first pixel sub-region columns and second pixel sub-region columns, each of the first pixel sub-region column and the second pixel sub-region column comprises multiple pixel sub-regions arranged in the column direction (figs. 1-4, ¶ 60-67; e.g., see fig. 1),
	the first pixel sub-region columns and the second pixel sub-region columns are alternately arranged in a row direction, the infrared emitting unit is disposed in the first pixel sub-region column, and the infrared receiving unit is disposed in the second pixel sub-region column (figs. 1-4, ¶ 60-67; e.g., see fig. 1).

	Regarding claim 14, Yamazaki discloses wherein the infrared emitting unit and the infrared receiving unit are in different rows (figs. 1-4, ¶ 60-67; e.g., see fig. 2D).

	Regarding claim 15, Yamazaki discloses wherein the infrared emitting unit comprises an infrared light emitting diode (figs. 1-4, ¶ 42-59, LEDs disclosed),
	and the display panel further comprises a driving circuit structure configured to drive the infrared emitting unit to emit the infrared light and drive the infrared receiving unit to convert the received infrared light into the electrical signal (figs. 1-4, ¶ 42-59, circuits 15-19).

	Regarding claim 16, Yamazaki discloses wherein each infrared receiving unit comprises a switch transistor and an infrared sensing unit (figs. 1-4, ¶ 42-59; see also figs. 14-16, ¶ 220-257; e.g., see fig. 14D),
	the driving circuit structure comprises a plurality of recognition gate lines and a plurality of recognition data lines, the plurality of infrared receiving units are arranged in a plurality of rows and a plurality of columns, the plurality of recognition gate lines are in one-to-one correspondence with the plurality of rows of infrared receiving units, and the plurality of recognition data lines are in one-to-one correspondence with the plurality of columns of infrared receiving units (figs. 1-4, ¶ 42-59; see also figs. 14-16, ¶ 220-257);
	and a gate electrode of the switch transistor is electrically coupled to a corresponding recognition gate line, a first electrode of the switch transistor is configured to be electrically coupled to an initial signal terminal, a second electrode of the switch transistor is electrically coupled to an input terminal of a corresponding infrared sensing unit, and an output terminal of the infrared sensing unit is electrically coupled to a corresponding recognition data line (figs. 1-4, ¶ 42-59; see also figs. 14-16, ¶ 220-257, e.g., see figs. 14D and 15).

	Regarding claim 17, Yamazaki discloses wherein the driving circuit structure is on a display substrate of the display panel (figs. 1-4, ¶ 42-59; see also ¶ 69-85, substrate 151),
	the display panel further comprises a pixel defining layer on a side of the driving circuit structure facing away from the display substrate to define a plurality of first openings in which the plurality of infrared emitting units are disposed and a plurality of second openings in which the plurality of infrared receiving units are disposed (figs. 1-4, ¶ 42-59; see also ¶ 69-85, ¶ 96, e.g., partition 216).

	Regarding claim 18, Yamazaki discloses wherein the sub-pixel unit comprises an organic light emitting diode (figs. 1-4, ¶ 42-59, OLEDs disclosed),
	the pixel defining layer further defines a plurality of pixel openings, the organic light emitting diode is disposed in the pixel opening, and the driving circuit structure is further configured to drive the organic light emitting diode to emit light (figs. 1-4, ¶ 42-59; see also ¶ 69-85, ¶ 96, e.g., partition 216).

	Regarding claim 19, Yamazaki discloses a display device, comprising the display panel of claim 1 (figs. 1-4, ¶ 42-59; see also figs. 17-19).

	Regarding claim 20, Yamazaki discloses wherein the display device further comprises a processor configured to: generate face information according to the electrical signal generated by the infrared receiving unit (figs. 1-4, ¶ 42-59, biological authentication function based on imaging data of an iris, facial expression, eye movement, etc. disclosed; see also ¶ 286, processing via software disclosed);
	and compare the generated face information with pre-stored face information to generate a determination result (figs. 1-4, ¶ 42-59, biological authentication function based on imaging data of an iris, facial expression, eye movement, etc. disclosed; see also ¶ 286, program/data stored).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hatsumi et al. (US 2022/0173174)
Tang et al. (US 2021/0357608)
Stec et al. (US 2021/0136298)
Kubota et al. (US 2021/0066669)
Park et al. (US 2020/0083302)
Won et al. (US 2019/0065717)
Chung et al. (US 2019/0013368)
Lee et al. (US 2018/0261655)
Takagi et al. (US 2018/0198980)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626